FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARMOND TSATURYAN,                                No. 10-73090

               Petitioner,                       Agency No. A088-114-979

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Armond Tsaturyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on Tsaturyan’s omission of the worst incident of harm from the two written

statements he submitted in support of his asylum claim, see Zamanov v. Holder,

649 F.3d 969, 974 (9th Cir. 2011), and his failure to testify in detail regarding any

of the alleged harms he suffered in Armenia, see Shrestha, 590 F.3d at 1048. The

BIA was not compelled to accept Tsaturyan’s explanations for the omission. See

Zamanov, 649 F.3d at 974. In the absence of credible testimony, Tsaturyan’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003). In light of our conclusions, we do not address

Tsaturyan’s contentions regarding the merits of those claims.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Tsaturyan failed to establish that it is more likely than not he will be

tortured if he returns to Armenia. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                       10-73090